Curt Donald Schmidt, Esq. (curtschmidt88@gmail.com)
THE LAW OFFICE OF JOE ZHOU
& ASSOCIATES PLLC
136-20 38T H Avenue
Suite 10-H
Flushing, New York 11354
(718) 539-7098

Attorneys for Defendants Electro USA and Jessica Rojas.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------
DILENY RAMIREZ., et. al
                                             Plaintiff,

         -against-                                              Civil Action No.: 19-cv-5798


ELECTRO USA CORP AND
JESSICA ROJAS,
                                             Defendants.
-------------------------------------------------------------


                             LETTER MOTION TO WITHDRAW

May it please the Court:

      Please be advised that defendant Ms. Jessica Rojas has discharged me and the
Law Office of Joe Zhou & Associates, PLLC as counsel for herself and also for Electro
USA Corp. I respectfully move this Court to permit me and the Law Office of Joe Zhou
& Associates, PLLC to withdraw as counsel for defendants Jessica Rojas and Electro
USA Corp.

        I have advised Ms. Rojas that on her behalf, I have requested that the Court
provide her with 45 days to obtain new counsel. I confirm that I have advised Ms. Rojas
via text message that Electro USA, Corp. is a corporation and as such it must be
represented by counsel in federal court proceedings or risk being found in default. Ms.
Rojas has responded to my text and acknowledged that she has been advised of this fact.

        I also confirm that I have advised Ms. Rojas that the next status conference call
will take place on March 01, 2021 at 2:30pm; and that the call should be accessed at
(888) 684-8852 with code 6223489.
         Ms. Rojas has authorized me to provide the Court with her contact information.
Ms. Rojas’ cellphone number is (516) 503-9127; her email address
is jrojas_ny@yahoo.com.

                                                                  Respectfully submitted,

                                                                    /s/ Curt Schmidt

                                                                 Curt D. Schmidt, Esq.
                                        The Law Office of Joe Zhou & Associates, PLLC
